NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0895n.06

                                           No. 13-1261

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                      FILED
NICOLE BARBER;                                        )                          Oct 16, 2013
ALVIN GLASPER,                                        )                     DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiffs-Appellants,                         )
                                                      )        ON APPEAL FROM THE UNITED
v.                                                    )        STATES DISTRICT COURT FOR
                                                      )        THE EASTERN DISTRICT OF
BANK OF AMERICA, N.A., et al.                         )        MICHIGAN, SOUTHERN
                                                      )        DIVISION
       Defendants-Appellees.                          )
                                                      )
                                                      )        OPINION



Before: ROGERS, GRIFFIN, and DONALD, Circuit Judges.

       BERNICE B. DONALD, Circuit Judge. Nicole Barber and Alvin Glasper appeal the

district court’s grant of a Federal Rule of Civil Procedure (“Rule”) 12(b)(6) motion to dismiss their

ten-count complaint. The district court's dismissal order and judgment were entered on January 30,

2013, (Page ID # 638, 655), and Appellants filed a notice of appeal on March 2, 2013, (Page ID #

656). Although Appellants contend that the notice of appeal was timely, (Appellant Br. at 7), Federal

Rule of Appellate Procedure ("FRAP") 4(a)(1)(A) prescribes an appeal period of thirty days from

the entry of judgment, which expired on March 1, 2013. Appellants also filed no motions under

FRAP 4(a)(5) or (6) to extend or re-open the time to file an appeal. Accordingly, Appellants' notice

of appeal was untimely.
No. 13-1261
Barber v. Bank of America

       FRAP 4 effectuates the statutory mandate that "no appeal shall bring any judgment, order

or decree in an action, suit or proceeding of a civil nature before a court of appeals for review unless

notice of appeal is filed within thirty days after the entry of such judgment, order or decree." 28

U.S.C. § 2107(a). Consequently, both "the Supreme Court and this Court consistently have termed

[its deadlines] mandatory and jurisdictional." Ultimate Appliance CC v. Kirby Co., 601 F.3d 414,

415 (6th Cir. 2010) (collecting cases). "[T]he Rule 4 clock starts when a judgment is entered, not

when service of the judgment is effected[,]" id. at 416, and this court, like the U.S. Supreme Court,

"has no authority to create equitable exceptions to jurisdictional requirements," Bowles v. Russell,

551 U.S. 205, 214 (2007). Only Congress "may authorize courts to promulgate rules that excuse

compliance with the statutory time limits," id., and no such authorization or rules alleviate the

mandate that FRAP 4(a)(1)(A) advances.

       Accordingly, this appeal is DISMISSED as this court is without jurisdiction to consider it.




                                                 -2-